Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered December 4, 2014, which denied plaintiff’s motion to strike the answer of defendants, unanimously affirmed, without costs.
The court providently exercised its discretion in declining to strike the answer of defendants, as there was no discovery violation (see CPLR 3126; Fish & Richardson, P.C. v Schindler, 75 AD3d 219, 220 [1st Dept 2010]). The court’s (Laura Douglas, J.), order entered August 14, 2014, which is not on appeal here, directed defendants to produce “Mr. Roderick Roberts on behalf of defendant Ki Chul Lee,” and superseded the two prior conference orders directing “all parties” to appear for depositions. Defendants complied with the order entered August 14, 2014. Further, defense counsel acted properly during the deposition of defendant 3420 Boston Road Corp.’s owner.
Concur — Tom, J.P., Acosta, Andrias, Moskowitz and Clark, JJ.